Citation Nr: 1623486	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Montgomery GI Bill overpayment of $8,376.43 was valid.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to February 1990 and June 1991 to August 2011.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.  The RO in Phoenix, Arizona is currently the Agency of Original Jurisdiction.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The appellant requested a hearing before the Board on a March 2014 Form 9.  On March 2, 2016, the Veteran was notified that he was scheduled for a Board hearing at the RO for March 7, 2016.  The same day, the Veteran called to request that his hearing be rescheduled because he had a medical examination already scheduled for March 7, 2016.  The hearing was not rescheduled, and the Veteran has not withdrawn his request for a Board hearing.  

Accordingly, this case is REMANDED to the RO in Phoenix, Arizona for the following action:

The RO should schedule the desired hearing in accordance with the docket number of this appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until otherwise notified but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




